DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-31.

Claim Objections
Claims 11 and 25 are objected to because of the following informalities: “or” in the last line should be recited as --- and ---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention of the chemical composition of the non-acidic-based composition, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Without knowing the chemical composition of the non-acidic-based composition it is unclear how to arrive at a non-acidic-based composition that is configured to neutralize pH in the oral cavity and delivers therapeutic agents. 

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1, 8, 16, and 23 recite the term fluoride-based compound. The claims are indefinite since it is unclear how “based’ modifies the otherwise definite term “fluoride.” To obviate this issue, it is suggested Applicant recite --- fluoride compound --- or --- fluoride-containing compound ---.

	Claims 1 and 16 recite the term calcium-based compound. The claims are indefinite since it is unclear how “based’ modifies the otherwise definite term “calcium.” To obviate this issue, it is suggested Applicant recite --- calcium compound --- or --- calcium-containing compound ---.

	Claims 1, 16, and 31 recite the phrase “configured to neutralize pH.” It is unclear what is meant by “configured to neutralize pH.” A composition may be able to neutralize pH by virtue of its chemical composition, but it is not “configured” to as a machine or apparatus might. Since the term “configured” is not necessary to an understanding of the claimed subject matter, the examiner recommends simply reciting --- composition neutralizes pH --- in order to obviate this issue.

 	Claims 2, 11, 17 and 26 recite the phrase “selected from the group comprising.” Such phrase is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. To obviate this issue, it is suggested Applicant recite --- selected from the group consisting of ---.

Claim 6 recites the limitation "said neutralizing agent" in in the first line.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if said neutralizing agent is referring to the acid neutralizing agent recited in claim 1 or to a different neutralizing agent. 

The term “best environment” in claims 8 and 23 is a relative term which renders the claim indefinite. The term “best environment” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “best” is subjective and it is unclear how to quantify an environment to determine if it meets Applicant’s claimed “best” environment. 

Claims 8 and 23 recite the limitation "the candy composition" in the second line.  There is insufficient antecedent basis for this limitation in the claim. Claims 1 and 16, which claims 8 and 23 depend from respectively, do not recite wherein the composition is in the form of a candy. 

Claims 8, 9, 23 and 24 recite the term alcohol-based sweetener. The claims are indefinite since it is unclear how “based’ modifies the otherwise definite term “alcohol.” To obviate this issue, it is suggested Applicant recite --- alcohol sweetener --- or --- alcohol-containing sweetener ---.

Claims 9 and 24 contains the trademark/trade name nutriose.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe soluble fibers from corn or wheat and, accordingly, the identification/description is indefinite.

Claims 13 and 28 recite the term lollypop type candy. The claims are indefinite since it is unclear how “type’ modifies the otherwise definite term “lollypop.” To obviate this issue, it is suggested Applicant recite --- a lollypop --- or --- a lollypop candy ---.

Claims 15 and 30 recite the phrase “achieve the same therapeutic results.” The claims are indefinite since it is unclear what the therapeutic results are in comparison to. It is unclear whether the therapeutic results are in comparison to a form of powder not added to water, to a form that is not powder, or to something else.  

Claims 16 and 31 recite the term non-acidic based composition. The claims are indefinite since it is unclear how “based’ modifies the otherwise definite term “non-acidic.” To obviate this issue, it is suggested Applicant recite --- non-acidic composition ---.

Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 8 and 23 fail to further to limit the subject matter of claims 1 and 16, respectively, since claims 1 and 16 recite wherein the composition comprise a fluoride-based compound and claims 8 and 23 recite wherein the composition may comprise 0g of the fluoride-based compound, which means that it may be absent from the composition.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-3, 5-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. (US 2016/0037796, Feb. 11, 2016), as evidenced by Copelan et al. (WO 90/06745, Jun. 28, 1990).
Clarke et al. disclose a confectionary product comprising a body portion comprising various active and/or reactive components (abstract). Suitable active and/or reactive components include a fluorine-containing compound (i.e. fluoride-based compound) which provides diminution of enamel solution in acid and protection of the teeth against decay (¶ [0029]), tricalcium phosphate (i.e. calcium-based compound) for remineralizing a tooth surface (¶ [0056]), sodium bicarbonate (i.e. acid neutralizing agent) as a dental abrasive (¶ [0026]), desensitizing agents (i.e. active ingredient) (¶ [0026]), tooth whiteners (¶ [0026]), a probiotic ingredient (¶ [0020]), vitamins (i.e. energy supplement) (¶ [0043]), sweetening agents such as high intensity sweeteners (¶ [0019] and [0020]), humectants which can provide a perception of mouth hydration (i.e. hydrating agent) (¶ [0041]) and antibacterial agents (i.e. additive) (¶ [0026]). Suitable probiotics include Bacillus coagulans, Lactobacillus acidophilus (i.e. agent to assist with halitosis), and mixtures thereof (¶ [0025]). Other suitable active and/or reactive components include minerals (¶ [0043]), caffeine (¶ [0035]), fibers as a satiety agent (¶ [0100]), erythritol as a cooling agent (¶ [0021]), water (¶ [0069]), and effervescing agents (¶ [0106]). The body portion may be a candy. Suitable candy includes hard candy and chewy candy (i.e. soft candy) (¶ [0114]). 
The prior art discloses a composition containing a fluorine-containing compound (i.e. fluoride-based compound) (¶ [0029]), tricalcium phosphate (i.e. calcium-based compound) (¶ [0056]), sodium bicarbonate (i.e. acid neutralizing agent) (¶ [0026]), desensitizing agents (i.e. active ingredient) (¶ [0026]), tooth whiteners (¶ [0026]), Bacillus coagulans (i.e. probiotic) (¶ [0025]), vitamins (i.e. energy supplement) (¶ [0043]), high intensity sweetener (¶ [0020]), humectants which can provide a perception of mouth hydration (i.e. hydrating agent) (¶ [0041]), antibacterial agents (i.e. additive) (¶ [0026]),  and Lactobacillus acidophilus (i.e. agent to assist with halitosis) (¶ [0025]).Together this would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as this combination must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results one of ordinary skill in the art. See MPEP 2143 (A). 
In regards to instant claim 1 reciting wherein said composition is configured to neutralize pH in an oral cavity, Clarke et al. disclose wherein the composition comprises sodium bicarbonate. As evidence by Copelan et al., sodium bicarbonate acts as an acid neutralizing agent. Sodium bicarbonate aids in the neutralization of plaque acids found on the surface of the teeth, gums, tongue and surrounding mucosa of the oral cavity that produce caries (page 15). The result is a powerful buffer which helps in regulating the pH of the oral cavity (page 20). Therefore, since the composition of Clarke et al. comprises sodium bicarbonate and sodium bicarbonate neutralize plaque acids in the oral cavity, the composition of Clarke et al. is configured to neutralize pH in an oral cavity.

2.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. (US 2016/0037796, Feb. 11, 2016) in view of Maxwell et al. (US 2004/0253190, Dec. 16, 2004), as evidenced by Copelan et al. (WO 90/06745, Jun. 28, 1990).
	The teachings of Clarke et al. are discussed above. Clarke et al. do not disclose wherein the composition comprises electrolytes.
	However, Maxwell et al. disclose wherein electrolytes is a dental health ingredient (¶ [0048]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Clarke et al. disclose wherein the composition may comprise dental care ingredients. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated electrolytes into the composition of Clarke et al. since it is a known and effective dental care ingredient as taught by Maxwell et al. 

3.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. (US 2016/0037796, Feb. 11, 2016) in view of Chow et al. (US 5,993,786, Nov. 30, 1999), as evidenced by Copelan et al. (WO 90/06745, Jun. 28, 1990).
	The teachings of Clarke et al. are discussed above. Clarke et al. do not disclose wherein the composition comprises β-tricalcium phosphate.
	However, Chow et al. disclose calcium phosphate-containing composition comprising a candy or confectionary and further comprising a calcium phosphate salt. The calcium phosphate salt is β-tricalcium phosphate (col. 3, lines 56-63).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Clarke et al. disclose wherein the composition may comprise tricalcium phosphate. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated β-tricalcium phosphate into the composition of Clarke et al. since it is a known and effective tricalcium phosphate for confectionaries as taught by Chow et al. 
In regards to instant claim 8 reciting wherein the composition provides the best environment for remineralization, Clarke et al. disclose wherein the composition comprises tricalcium phosphate for remineralizing a tooth surface. Therefore, it is obvious to one of ordinary skill in the art that the composition of Clarke et al. provides an environment for remineralization. 
In regards to instant claim 8 reciting about 0.001g to about 0.0006g high-intensity sweetener, about 2-6g fiber, about 0.5g-5g β-tricalcium phosphate, about 1-6g alcohol-based sweetener, 0 to about 0.2g fluoride-based compound, and about 0.02mg to about 20 mg bicarbonate, Clarke et al. disclose wherein a high-intensity sweetener is incorporated as a sweetening agent, fibers are incorporated as satiety agents, tricalcium phosphate is incorporated as remineralizing agents, erythritol (i.e. alcohol-based sweetener) is incorporated as a cooling agent, a fluorine-containing compound (i.e. fluoride-based compound) is incorporated to protect the teeth against decay, and sodium bicarbonate is incorporated as an abrasive. Thus, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed amounts based on the amount of sweetening, satiety, remineralizing, cooling, teeth decaying protection, and abrasiveness desired.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. 


4.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. (US 2016/0037796, Feb. 11, 2016) in view of Chow et al. (US 5,993,786, Nov. 30, 1999) and further in view of Subramanian et al. (US 2014/0235730, Aug. 21, 2014), as evidenced by Copelan et al. (WO 90/06745, Jun. 28, 1990).
The teachings of Clarke et al. and Chow et al. are discussed above. Clarke et al. and Chow et al. do not disclose wherein the composition comprises stevia and nutriose. 
However, Subramanian et al. disclose an edible solid composition (abstract). The composition may comprise sweetening agents such as stevia (¶ [0016]). The composition may also comprise soluble fibers such as wheat dextrin (for example, Nutriose®) (¶ [0011]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Clarke et al. disclose wherein the composition may comprise sweetening agents and fibers. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated stevia and nutriose into the composition of Clarke et al. since they are known and effective sweetening agents and fibers, respectively, for edible compositions as taught by Subramanian et al. 

5.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. (US 2016/0037796, Feb. 11, 2016) in view of Alimenti (US 2013/0004622, Jan. 3, 2013), as evidenced by Copelan et al. (WO 90/06745, Jun. 28, 1990).
	The teachings of Clarke et al. are discussed above. Clarke et al. do not disclose wherein the composition is in the form of a lollypop.
However, Alimenti disclose wherein lollipops is a hard candy (abstract).
It would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Clarke et al. as a lollypop since the composition may be a hard candy and lollypops are suitable hard candy as taught by Alimenti. 

6.	Claims 16-18, 20, 22, 25-27 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. (US 2016/0037796, Feb. 11, 2016) in view of Thistle (US 6,083,527, Jul. 4, 2000), as evidenced by Copelan et al. (WO 90/06745, Jun. 28, 1990).
	The teachings of Clarke et al. are discussed above. Clarke et al. do not disclose wherein the composition is non-acidic.
	However, Thistle discloses a confection comprising calcium hydroxide which increases the pH level of the saliva in the mouth to reduce the presence of bacteria in the mouth (abstract). The composition raises the overall pH level in the saliva in the mouth to make it more alkaline to provide an environment less conducive to bacterial growth which, in turn, reduces the rate of bacterial putrefaction of food debris and resultant tooth decay and the bad breath commonly associated therewith (col. 3, lines 56-62).
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Clarke et al. to be non-acidic motivated by the desire to not decrease the pH of saliva or make it acidic since saliva that is alkaline provides an environment less conducive to bacterial growth as taught by Thistle. 

7.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. (US 2016/0037796, Feb. 11, 2016) in view of Thistle (US 6,083,527, Jul. 4, 2000) and further in view of Maxwell et al. (US 2004/0253190, Dec. 16, 2004), as evidenced by Copelan et al. (WO 90/06745, Jun. 28, 1990).
	The teachings of Clarke et al. and Thistle are discussed above. Clarke et al. and Thistle do not disclose the composition comprises electrolytes.
	However, Maxwell et al. disclose wherein electrolytes is a dental health ingredient (¶ [0048]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Clarke et al. disclose wherein the composition may comprise dental care ingredients. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated electrolytes into the composition of Clarke et al. since it is a known and effective dental care ingredient as taught by Maxwell et al. 

8.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. (US 2016/0037796, Feb. 11, 2016) in view of Thistle (US 6,083,527, Jul. 4, 2000) and further in view of George (US 8,383,169, Feb. 26, 2013), as evidenced by Copelan et al. (WO 90/06745, Jun. 28, 1990).
The teachings of Clarke et al. and Thistle are discussed above. Clarke et al. and Thistle do not disclose the composition comprises calcium bicarbonate.
However, George disclose wherein calcium bicarbonate provides effervescence (col. 4, line 42-45). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Clarke et al. disclose wherein the composition may comprise effervescing agents. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated calcium bicarbonate into the composition of Clarke et al. since it is a known and effective effervescing agent as taught by George.

9.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. (US 2016/0037796, Feb. 11, 2016) in view of Thistle (US 6,083,527, Jul. 4, 2000) and further in view of Chow et al. (US 5,993,786, Nov. 30, 1999), as evidenced by Copelan et al. (WO 90/06745, Jun. 28, 1990).
The teachings of Clarke et al. and Thistle are discussed above. Clarke et al. and Thistle do not disclose the composition comprises β-tricalcium phosphate.
	However, Chow et al. disclose calcium phosphate-containing composition comprising a candy or confectionary and further comprising a calcium phosphate salt. The calcium phosphate salt is β-tricalcium phosphate (col. 3, lines 56-63).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Clarke et al. disclose wherein the composition may comprise tricalcium phosphate. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated β-tricalcium phosphate into the composition of Clarke et al. since it is a known and effective tricalcium phosphate for confectionaries as taught by Chow et al. 
In regards to instant claim 23 reciting wherein the composition provides the best environment for remineralization, Clarke et al. disclose wherein the composition comprises tricalcium phosphate for remineralizing a tooth surface. Therefore, it is obvious to one of ordinary skill in the art that the composition of Clarke et al. provides an environment for remineralization. 
In regards to instant claim 23 reciting about 0.001g to about 0.0006g high-intensity sweetener, about 2-6g fiber, about 0.5g-5g β-tricalcium phosphate, about 1-6g alcohol-based sweetener, 0 to about 0.2g fluoride-based compound, and about 0.02mg to about 20 mg bicarbonate, Clarke et al. disclose wherein a high-intensity sweetener is incorporated as a sweetening agent, fibers are incorporated as satiety agents, tricalcium phosphate is incorporated as remineralizing agents, erythritol (i.e. alcohol-based sweetener) is incorporated as a cooling agent, a fluorine-containing compound (i.e. fluoride-based compound) is incorporated to protect the teeth against decay, and sodium bicarbonate is incorporated as an abrasive. Thus, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed amounts based on the amount of sweetening, satiety, remineralizing, cooling, teeth decaying protection, and abrasiveness desired.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. 

10.	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. (US 2016/0037796, Feb. 11, 2016) in view of Thistle (US 6,083,527, Jul. 4, 2000), Chow et al. (US 5,993,786, Nov. 30, 1999), and further in view of Subramanian et al. (US 2014/0235730, Aug. 21, 2014), as evidenced by Copelan et al. (WO 90/06745, Jun. 28, 1990).
The teachings of Clarke et al., Thistle, and Chow et al. are discussed above. Clarke et al., Thistle, and Chow et al. do not disclose wherein the composition comprises stevia and nutriose. 
However, Subramanian et al. disclose an edible solid composition (abstract). The composition may comprise sweetening agents such as stevia (¶ [0016]). The composition may also comprise soluble fibers such as wheat dextrin (for example, Nutriose®) (¶ [0011]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Clarke et al. disclose wherein the composition may comprise sweetening agents and fibers. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated stevia and nutriose into the composition of Clarke et al. since they are known and effective sweetening agents and fibers, respectively, for edible compositions as taught by Subramanian et al. 

11.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. (US 2016/0037796, Feb. 11, 2016) in view of Thistle (US 6,083,527, Jul. 4, 2000) and further in view of Alimenti (US 2013/0004622, Jan. 3, 2013), as evidenced by Copelan et al. (WO 90/06745, Jun. 28, 1990).
The teachings of Clarke et al. and Thistle are discussed above. Clarke et al. and Thistle do not disclose the composition is in the form of a lollypop.
However, Alimenti disclose wherein lollipops is a hard candy (abstract).
It would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Clarke et al. as a lollypop since the composition may be a hard candy and lollypops are suitable hard candy as taught by Alimenti. 

12.	Claims 1, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohanty et al. (US 2007/0025929, Feb. 1, 2007) in view of Wade et al. (US 2019/0290705, Sep. 26, 2019) and Copelan et al. (WO 90/06745, Jun. 28, 1990).
	Mohanty et al. disclose a toothpowder comprising a fluoride ion source particulate (i.e. fluoride-based compound) dispersed in an orally acceptable abrasive calcium carbonate (i.e. calcium-based compound) particulate bed (claim 1). The composition may additionally comprise tooth desensitizers (i.e. active ingredient) (¶ [0033]), whitening agents (¶ [0033]), vitamins (i.e. energy supplement) (¶ [0039]), sweeteners (¶ [0031]), humectants (i.e. hydrating agent) (¶ [0028]), flavorants (i.e. additive) (¶ [0028]), malodour control agents (i.e. agent to assist with halitosis) (¶ [0033]), and pH modifying agents (¶ [0028]). 
	Mohanty et al. differ from the instant claims insofar as not disclosing wherein the toothpaste comprises sodium bicarbonate (i.e. acid neutralizing agent) and probiotics. 
	However, Wade et al. disclose oral care products comprising microorganisms as probiotic agents for altering the bacterial composition of oral biofilms for use in the treatment and/or prevention of dental caries and/or periodontal disease (abstract). 
Copelan et al. disclose wherein sodium bicarbonate acts as an acid neutralizing agent. Sodium bicarbonate aids in the neutralization of plaque acids found on the surface of the teeth, gums, tongue and surrounding mucosa of the oral cavity that produce caries (page 15). The result is a powerful buffer which helps in regulating the pH of the oral cavity (page 20).
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated probiotics and sodium bicarbonate into the toothpowder of Mohanty et al. motivated by the desire to treat oral biofilms that causes dental caries since both compounds are effective for such use as taught by Wade et al. and Copelan et al., respectively. 
In regards to incorporating both probiotics and sodium bicarbonate to treat oral biofilms, generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  Therefore, since both probiotics and sodium bicarbonate are known in the art for treating oral biofilms, it would have been obvious to one of ordinary skill in the art to have combined them both to treat oral biofilms. 
In regards to instant claim 1 reciting wherein said composition is configured to neutralize pH in an oral cavity, Copelan et al. disclose wherein sodium bicarbonate acts as an acid neutralizing agent. Sodium bicarbonate aids in the neutralization of plaque acids found on the surface of the teeth, gums, tongue and surrounding mucosa of the oral cavity that produce caries (page 15). The result is a powerful buffer which helps in regulating the pH of the oral cavity (page 20). Therefore, it is obvious to one of ordinary skill in the art that the composition neutralizes pH by comprising sodium bicarbonate. 
In regards to instant claim 15 reciting wherein said form of powder can be added to water to achieve same therapeutic results, the toothpowder of Mohanty et al. is administered orally. Saliva comprises water. Therefore, it would have been obvious to one of ordinary skill in the art that the toothpowder of Mohanty et al. can be added to water to achieve a therapeutic result. 

13.	Claims 16, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohanty et al. (US 2007/0025929, Feb. 1, 2007) in view of Wade et al. (US 2019/0290705, Sep. 26, 2019), Copelan et al. (WO 90/06745, Jun. 28, 1990), and further in view of Thistle (US 6,083,527, Jul. 4, 2000).
	The teachings of Mohanty et al., Wade et al., and Copelan et al. are discussed above. Mohanty et al., Wade et al., and Copelan et al do not disclose wherein the toothpowder is non-acidic. 
	However, Thistle discloses a composition that raises the overall pH level in the saliva in the mouth to make it more alkaline to provide an environment less conducive to bacterial growth which, in turn, reduces the rate of bacterial putrefaction of food debris and resultant tooth decay and the bad breath commonly associated therewith (col. 3, lines 56-62).
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Mohanty et al. to be non-acidic motivated by the desire to not decrease the pH of saliva or make it acidic since saliva that is alkaline provides an environment less conducive to bacterial growth as taught by Thistle. One of ordinary skill in the art would have had a reasonable expectation of success since the composition of Mohanty et al. may comprise pH modifying agents. 


Conclusion
Claims 1-31 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612